UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4048


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

REGINALD REID, a/k/a Reginald Raquan Reid,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:10-cr-00106-CMC-1)


Submitted:   December 9, 2011             Decided:   January 9, 2012


Before DAVIS, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Anne
Hunter Young, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             A federal jury convicted Reginald Reid of two counts

of falsely representing a social security number to be his to

obtain     something       of     value,       in    violation          of     42    U.S.C.A.

§ 408(a)(7)(B) (West 2006 & Supp. 2011).                           The district court

sentenced Reid to a total of twenty-four months of imprisonment

and   he   now    appeals.            Appellate      counsel       has    filed       a   brief

pursuant     to       Anders     v.     California,         386     U.S.       738    (1967),

questioning whether the district court erred in denying Reid’s

motion     for    a    judgment       of    acquittal      and     in    calculating         the

advisory     Guidelines         range.         Reid       has     also       filed    pro    se

supplemental          briefs    raising      additional         issues. *          Finding    no

error, we affirm.

             Counsel      first       questions      whether       the    district        court

erred in denying Reid’s motion for a judgment of acquittal.                                   We

review a district court’s decision to deny a Fed. R. Crim. P. 29

motion for a judgment of acquittal de novo.                             United States v.

Smith,     451    F.3d     209,       216    (4th    Cir.       2006).         A     defendant

challenging       the     sufficiency        of     the   evidence       faces        a   heavy

burden.     United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir.

1997).     The verdict of a jury must be sustained “if, viewing the


      *
       We have considered the issues raised in Reid’s pro se
briefs and conclude that they lack merit.



                                              2
evidence in the light most favorable to the prosecution, the

verdict is supported by ‘substantial evidence.’”                        Smith, 451

F.3d   at    216    (citations     omitted).        Substantial      evidence    is

“evidence    that    a    reasonable      finder   of   fact    could   accept   as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”              Id. (internal quotation marks

and citation omitted). “Reversal for insufficient evidence is

reserved for the rare case where the prosecution’s failure is

clear.”     Id. (internal quotation marks and citation omitted).

            To convict Reid of the offenses, the Government had to

prove that Reid “(1) falsely represented a number to be [his]

social security number (2) with the intent to deceive another

person (3) for the purpose of obtaining something of value.”

United States v. Sparks, 67 F.3d 1145, 1152 (4th Cir. 1995)

(citation omitted).         We have thoroughly reviewed the record and

conclude that the Government provided substantial evidence of

Reid’s guilt of the offenses and the district court did not

therefore     err    in    denying    Reid’s    motion    for    a   judgment    of

acquittal.

            Counsel       next   questions     whether    the    district    court

erred in calculating the criminal history category applicable to

Reid under the advisory Guidelines.                We review a sentence for

reasonableness,       applying       an   abuse    of    discretion      standard.

Gall v. United States, 552 U.S. 38, 51 (2007); see also United

                                          3
States v. Layton, 564 F.3d 330, 335 (4th Cir.), cert. denied,

130   S.    Ct.    290    (2009).     In    so    doing,     we   first       examine   the

sentence for “significant procedural error,” including “failing

to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based      on   clearly      erroneous     facts,      or    failing     to    adequately

explain the chosen sentence.”               Gall, 552 U.S. at 51.                Finally,

we then “consider the substantive reasonableness of the sentence

imposed.”        Id.     We will presume on appeal that a sentence within

a properly calculated advisory Guidelines range is reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see

Rita v. United States, 551 U.S. 338, 346-56 (2007) (upholding

presumption of reasonableness for within—Guidelines sentence).

                Moreover,      in    reviewing           the      district        court’s

calculations        under     the   Guidelines,        “we     review     the    district

court’s legal conclusions de novo and its factual findings for

clear error.”          United States v. Manigan, 592 F.3d 621, 626 (4th

Cir. 2010) (internal quotation marks, alteration, and citation

omitted).         We will “find clear error only if, on the entire

evidence, we are left with the definite and firm conviction that

a mistake has been committed.”                   Id. at 631 (internal quotation

marks   and       citation    omitted).         We    conclude    that    the    district

court      properly       calculated       the       advisory     Guidelines       range.

                                            4
Moreover, the court considered the advisory Guidelines range,

the § 3553(a) factors, the parties’ arguments, and adequately

explained the chosen sentence.              See United States v. Carter, 564

F.3d   325,    330   (4th    Cir.      2009)    (district      court    must    conduct

individualized assessment based on the particular facts of each

case, whether sentence is above, below, or within the guidelines

range).

              We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.       Accordingly, we affirm the judgment of the district

court.        This   court     requires        that   counsel       inform   Reid,      in

writing,    of    the   right     to    petition      the   Supreme    Court     of   the

United    States     for   further      review.        If   Reid     requests    that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on Reid.                        We dispense with

oral   argument      because      the     facts    and      legal    contentions      are

adequately       presented   in     the    materials        before    the    court    and

argument would not aid in the decisional process.



                                                                                AFFIRMED




                                            5